Citation Nr: 1736760	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral vision loss.   

2.  Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and June 2013 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) on November 17, 2016 at the Boston RO.  Unfortunately, a transcript of this hearing is not available.  In July 2017, the Board contacted the Veteran by letter and asked him if he wished to appear and testify at another Board hearing.  In an August 2017 response, the Veteran's attorney indicated that the Veteran wished to appear at a hearing before a VLJ via videoconference or in person at his local RO, whichever method results in the hearing being scheduled the quickest.    

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2016) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at the RO, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ or a videoconference hearing before a VLJ, whichever method results in a hearing being scheduled as soon as possible.  Notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of the notice of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, his claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  



